DETAILED ACTION
This action is in response to the initial filing of Application no. 17/179,983 on 02/19/2021.
Claims 1 – 15 are still pending in this application, with claims 1, 8 and 15 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 3, 7 -10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Golikov et al. (US 2021/0074285) (“Golikov”) in view of Mirrezaei (US 2022/0246141), and further in view of Tremblay et al. (US 2022/0156823) (“Tremblay”).
For claim 1, Golikov discloses an intelligent natural language dialogue system configured to create intelligent natural language dialogues for efficient retrieval of items in one or more large databases (Abstract), the intelligent natural language dialogue system comprising: a computing device (client device, Fig.1B) comprising one or more processors ([0095] [0096]); an intelligent dialogue model (On-Device NLU engine, Fig.1B, 140) accessible by the one or more processors ([0062] [0095] [0099] [0100]); and a voice assistant application (app)  (Automated Assistant Client, Fig.1B, 170) comprising computing instructions ([0062] [0095] [0099] [0100]), wherein the computing instructions, when executed by the one or more processors, are configured to cause the one or more processors to ([0099] [0100]): interpret, with the intelligent dialogue model, an audible utterance of a user to determine one or more slot-value pairs (e.g. <topping>, sausage)([0070] [0072]), wherein the audible utterance comprises a natural language phrase corresponding to a slot-specific intent ([0072]). Yet, Golikov fails to teach: the intelligent dialogue model is trained with one or more feature value pairs corresponding to one or more natural language phrases defining respective feature-specific intents; the slot value pairs are user -specific feature value pairs; and an item is identified based on a matching score determined from the user-specific feature value pairs compared with one or more item definitions in a database.
However, Mirrezaei discloses a system and method for improved spoken language understanding (Abstract), wherein a language understanding model (SLU model) is trained with one or more of slot- value pairs (e.g. type as slot and gel as value, Fig.3B) which are feature-value pairs (the slots are attributes of a products, e.g. type, brand and/or quantity, [0043]) corresponding to one or more natural language phrases defining respective feature (slot) -specific intents ([0049 – 0051]). Furthermore, the language understanding model is used to interpret an audible utterance of a user to determine one or more user-specific feature value pairs (the slot/feature value pairs output by the language understanding device were generated from user utterances. Therefore, the determined slot/feature value pairs are user specific, [0038] [0040] [0049] [0052]).
Additionally, Tremblay discloses a system and method for product searching based on natural language processing (Abstract), wherein products are identified based on a matching score (relevancy score) determined from one or more feature value (product parameters) pairs (e.g. color as feature and red as value, [0058]) compared with one or more  product definitions defined in a database (internal product database comprises features including color, brands, models, product categories which define a product, [0057]) ([0059 - 0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Golikov’s invention in the same way that Mirrezaei’s invention has been improved to achieve the following predictable results for the purpose of enhancing the functionality of the system to recognize intents and features (slots) to perform e-commerce (shopping, product searching, etc.) (Mirrezaei, [0002] [0003] [0041] [0042]): the intelligent dialogue model (a language understanding model) is further trained with one or more feature (slot) value pairs corresponding to one or more natural language phrases defining respective feature-specific intents; and the determined slot value pairs are user -specific feature value pairs.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Golikov and Mirrezaei in the same way that Tremblay’s invention has been improved to achieve the predictable results of identifying an item (product) based on a matching score (relevancy) determined from the user-specific feature value pairs compared with one or more item definitions in a database for the purpose of enabling the system to perform product searching using natural language processing (Tremblay, [0003]).

For claims 8 and 15, Golikov discloses a tangible, non-transitory computer-readable medium storing instructions for performing the method of creating intelligent natural language dialogues for efficient retrieval of items in one or more large databases, that when executed by one or more processors of a computing device cause the one or more processors of the computing device to (Abstract; [0029]): interpret, with an intelligent dialogue model (On-Device NLU engine, Fig.1B, 140), an audible utterance of a user to determine one or more slot-value pairs (e.g. <topping>, sausage)([0070] [0072]), wherein the audible utterance comprises a natural language phrase corresponding to a slot-specific intent ([0072]). Yet, Golikov fails to teach: the intelligent dialogue model is trained with one or more feature value pairs corresponding to one or more natural language phrases defining respective feature-specific intents; the slot value pairs are user -specific feature value pairs; and an item is identified based on a matching score determined from the user-specific feature value pairs compared with one or more item definitions in a database.
However, Mirrezaei discloses a system and method for improved spoken language understanding (Abstract), wherein a language understanding model (SLU model) is trained with one or more of slot- value pairs (e.g. type as slot and gel as value, Fig.3B) which are feature-value pairs (the slots are attributes of a products, e.g. type, brand quantity, [0043]) corresponding to one or more natural language phrases defining respective feature (slot) -specific intents ([0049 – 0051]). Furthermore, the language understanding model is used to interpret an audible utterance of a user to determine one or more user-specific feature value pairs (the slot/feature value pairs output by the language understanding device were generated from user utterances. Therefore, the determined slot/feature value pairs are user specific, [0038] [0040] [0049] [0052]).
Additionally, Tremblay discloses a system and method for product searching based on natural language processing (Abstract), wherein products are identified based on a matching score (relevancy score) determined from one or more feature value (product parameters) pairs (e.g. color as feature and red as value, [0058]) compared with one or more  product definitions defined in a database (internal product database comprises features including color, brands, models, product categories which define a product, [0057]) ([0059 - 0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Golikov’s invention in the same way that Mirrezaei’s invention has been improved to achieve the following predictable results for the purpose of enhancing the functionality of the system to recognize intents and features (slots) to perform e-commerce (shopping, product searching, etc.) (Mirrezaei, [0002] [0003] [0041] [0042]): the intelligent dialogue model (a language understanding model) is further trained with one or more feature (slot) value pairs corresponding to one or more natural language phrases defining respective feature-specific intents; and the determined slot value pairs are user -specific feature value pairs.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Golikov and Mirrezaei in the same way that Tremblay’s invention has been improved to achieve the predictable results of identifying an item (product) based on a matching score (relevancy) determined from the user-specific feature value pairs compared with one or more item definitions in a database for the purpose of enabling the system to perform product searching using natural language processing (Tremblay, [0003]).

For claims 2 and 9, Golikov and Mirrezaei further disclose, wherein the one or more feature-value pairs comprises a multi-value feature-value pair comprising a feature paired to a plurality of enumerated values (Golikov, [0072]) (Mirrezaei, property as feature/slot with two different values- soft and frozen, Fig.3B. and Fig.5; [0040] [0043] [0046]).

For claims 3 and 10, Golikov and Tremblay further disclose, wherein matching score defines a probability that the audible utterance corresponds to the item as identified                                (Golikov, [0070] [0072])(Tremblay, [0041] [0059 – 0061]).

For claims 7 and 14, Tremblay further discloses, wherein the computing instructions, when executed by the one or more processors, are further configured to cause the one or more processors to: prompt the user for an additional utterance, the prompt corresponding to additional feature-values needed to identify the item (Tremblay, user is presented with questions to further narrow down the product search, wherein narrowing down search is interpreted as requiring more information in a product search, e.g. feature values, [0059] [0060]).

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Golikov et al. (US 2021/0074285) (“Golikov”) in view of Mirrezaei (US 2022/0246141), and further in view of Tremblay et al. (US 2022/0156823) (“Tremblay”) and further in view of TeNyenhuis et al. (US 2020/0236068) (“TeNyenhuis”).
For claims 4 and 11, the combination of Golikov, Mirrezaei and Tremblay fails to teach  creating the respective feature-specific intents based on the one or more feature-value pairs.
However, TeNyenhuis discloses an automated conversational service (Abstract), wherein new utterances within conversational logs are used to create intents ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Golikov, Mirrezaei and Tremblay in the same way that TeNyenhuis’ invention has been improved to achieve the predictable results of the user utterances comprising feature value pairs (Golikov, [0070] [0072]) (Mirrezaei, [0043] [0049 – 0051]) being further used to create intents, e.g. feature specific intents,  for the purpose of improving the performance of the system by using received user input to adapt the system, e.g. ability to interpret a greater variety of user intent.

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Golikov et al. (US 2021/0074285) (“Golikov) in view of Mirrezaei (US 2022/0246141), and further in view of Tremblay et al. (US 2022/0156823) (“Tremblay”) and further in view of Arnett et al. (US 2019/0180343) (“Arnett”).
For claims, 5 and 12, the combination of Golikov, Mirrezaei and Tremblay fails to teach, wherein the computing instructions, when executed by the one or more processors, are further configured to cause the one or more processors to: display a visual representation of the item on a graphic user interface of the computing device.
However, Arnett discloses a synchronized audiovisual response to user requests (Abstract), wherein visual representations of items are displayed on a graphical user interface of a computing device as results of a search (Fig.1A; [0011 -0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Golikov, Mirrezaei and Tremblay with Arnett’s teachings so that the a visual representation of the item is further displayed on a graphic user interface of the computing device for the purpose of increasing user satisfaction by providing the product search results using multiple modalities (Arnett, [0009] [0010]).

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Golikov et al. (US 2021/0074285) (“Golikov) in view of Mirrezaei (US 2022/0246141), and further in view of Tremblay et al. (US 2022/0156823) (“Tremblay”) and further in view of Wang et al. (US 2022/0245162) (“Wang”).
For claims 6 and 13, the combination of Golikov, Mirrezaei and Tremblay further discloses identifying a second item based on a second matching score determined from the user-specific feature value pairs compared with one or more item definitions defined in a database (Golikov, [0070][0072]) (Mirrezaei, [0038] [0043] [0049 – 0052]) (Tremblay, relevancy score is associated with each result of the product search performed, wherein there are more than one result… the relevancy score is above a given threshold, [0059] [0060]). Yet, the combination of Golikov, Mirrezaei and Tremblay fails to teach wherein the second matching score is less significant to the matching score.
However, Wang discloses a method and apparatus for automatically ranking items in response to a search request (Abstract), wherein a second score associated with second item is less significant than a first score associated with a first item (a second item in a search result has a score that is less relevant to search query, [0003] [0004] [0106] [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve he invention disclosed by the combination of Golikov, Mirrezaei and Tremblay in the same way that Wang’s invention has been improved to achieve the predictable results of further ranking the first and second items using matching scores, with the second matching score being less significant to the matching (first) score for the purpose allowing a user to be presented with search results that are more relevant to the user conducting the search when two or more search results are available (Wang, [0007]).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/            Primary Examiner, Art Unit 2657